Title: To Benjamin Franklin from Robert Morris, 13 February 1784
From: Morris, Robert
To: Franklin, Benjamin


          
            Dr. Sir,
            Office of Finance 13th. Febry. 1784—
          
          I have written to you, under Yesterday’s Date, on a very interesting Subject; and I will now add Something farther which I did not chuse to place in that Letter, as a Copy of it is transmitted to the Houses in Holland. And first I will give you an Account of my Situation, as accurately as possible, in order that (seeing the whole State of my Engagements, and the means of fulfilling them) you may rest at Ease under the Operation I have requested, and which I must now most strongly Urge and intreat you to engage in.
          My present actual Engagements are threefold Viz. 1st. General Engagements for the public Service not yet Satisfied, including therein the Notes issued by me which remain in Circulation. 2ly. My Bills of Exchange unpaid. And 3ly. My Debts to the National Bank.
          The first of these it is difficult to ascertain with Exactness For I take into the Account all Payments to be made for past Services and the like, and I set against it sundry Sums to be received and the public Goods which are yet to arrive. It cannot be expected therefore that any great Precision will take Place in this Estimate but from the clearest Insight I have, the Amount is rather under than over one hundred thousand Dollars.
          The Second Stands thus. I drew for a Million of Guilders of which calculating to the Extent, not more than one half remains unprovided for, as I have observed in My Letter of Yesterday. This half may be considered as of the Value of two hundred thousand Dollars. Besides this Sum, I have drawn three Bills

of two hundred and fifty thousand Guilders each, and one of one hundred thousand Guilders, for which I have received three hundred and forty thousand Dollars; but as I have agreed that those Bills shall not be protested they are not to be carried to the Account of Bills of Exchange.
          My Debt to the National Bank is the above Sum of three hundred and forty thousand Dollars obtained from them by Discounting Notes received for the Bills of Exchange and which Notes they will continue on Interest, untill taken up by my Payments here, or by Monies raised on the Drafts of the Parties who gave them, should My Bills be eventually paid in Europe.
          In this Calculation you will perceive that I make no mention of any Monies which I suppose to be in the Hands of Mr. Grand, because (for the greater Certainty) I will on the present Occasion consider them as equal to answer for Contingencies only. And on the other Hand, I will not calculate the Interest to arise on Monies borrowed in Europe, because altho that object may be Stated as of the Value of from one hundred and fifty to two hundred thousand Dollars, yet to answer it I place 1st. the general System for funding the public Debts, and 2ly. Whatever small Sums may arise on the Dutch Loan, supposing it to have no Success worth counting on for other Purposes.—
          Hence therefore we will state the Account as of the first of the present Month thus
          
            
              Balance due for past Services . . . . . . . . . . . . . .
              Dollars 100.000
            
            
              Due for Bills of Exchange drawn . . . . . . . . . . . . . . .
              200.000
            
            
              Due to the national Bank . . . . . . . . . . . . . . . . . . . . . . .
              340.000
            
            
              
              640.000
            
            
              Add for Contingencies . . . . . . . . . . . . . . . . . . . . . . . . .
               10.000
            
            
              
              Dollars—650.000.
            
          
          We come now to the Means of making Payment, after rejecting all Hope of any material Aid from the Dutch Loan. And

they are as follows— The Taxes for the last four Months, ending the thirty first of January, amounting to somewhat more than two hundred thousand Dollars. Towards these Taxes, the States of Delaware, North Carolina and Georgia have as yet paid Nothing, neither is there any Thing paid by the State of South Carolina within the Account of those Months. The States of New Hampshire Connecticutt New York Maryland and Virginia have paid very little, in Proportion to their present Ability, and the other four States will all by the Extention of Peace and Commerce, be in better Circumstances for Revenue than they were before.
          From the States of New York Maryland Virginia and South Carolina, I expect to derive very considerable Releif; particularly from the first, by a proposed Sale of confiscated Lands. However, I shall (after deducting from the probable Increase of the Revenue, so much as may pay the current Expenditures) calculate the Surplus, and the proposed Sales of Lands, as amounting to no more than two hundred and fifty thousand Dollars, by the End of next September. This, then will place the Sum unprovided for at the amount of four hundred thousand Dollars and the Fund to pay it at fifty thousand Dollars per Month— That Fund will discharge the first Article above mentioned, by the End of March, And the next Thing to be provided for is the two hundred thousand, to answer Bills of Exchange drawn. The intended Provision for that Object is as follows, I shall borrow immediately one hundred thousand Dollars of the Bank, and direct Purchases of Tobacco and Rice partly with Cash, partly on Credit and partly by Bills drawn on me. By this Means, I can with that one hundred thousand Dollars, have the Purchases made in all March and April, so that the Shippments to the required Amount of two hundred thousand Dollars will take Place Some in March, some in April, and all of them I hope by the End of May. The Taxes during April and May, will pay the Purchases on Credit, and the Bills drawn on me; and the Taxes in June and July, will pay the hundred thousand Dollars

due to the Bank. By the End of September therefore I may calculate on a full Discharge of all these Debts.
          If the Loan should meet with Success, my Releif will be more speedy; but you will see, Sir, from this Detail, what is most important to you, Viz that the Funds will be placed in Europe during the Months of June and July, to pay the half Million of Guilders which I desire you provide for. I suppose the Mode of circuitous Negotiations to be very familiar with your Bankers, but I would hint at the following as practicable. Suppose the Houses in Amsterdam to draw in the Month of March on Mr. Grand at sixty Days Sight. Mr. Grand might in May draw on a good House in London for his full Reimbursement and the House in London might (in like Manner) reimburse on Messrs. Le Couteulx & Co:, by which Time the Remittances would arrive. Or the Time might be still farther extended, if the House in London should reimburse on Messrs. Wilhelm and Jan Willink, and they on Messrs. Le Couteulx.— Or the last Bills might perhaps be drawn on Mr. Grand instead of Messrs. Le Couteulx. However, supposing that the Credit of those Gentlemen might be useful, I have requested them to aid your Operations, should you think proper to ask their Aid.
          And now my dear Sir, let me before I close this Letter, entreat of you most earnestly, that the public Credit just begining to revive, be not totally lost for Want of an Effort which is but Nothing in Comparison with what we have already experienced, and passed thro, with Success.—
          With very sincere Esteem & Respect I am Your most obedt. & humble Servant
          
            Robt Morris
            His Excellency Benjamin Franklin Esqr. Minister Plenipotentiary of the United States—
          
        